Exhibit 99.1 For Immediate Release Contact: Frank Paci December 2, 2009 (919) 774-6700 THE PANTRY ANNOUNCES FOURTH QUARTER AND FISCAL 2 Cary, North Carolina, December 2, 2009 - The Pantry, Inc. (NASDAQ: PTRY), the leading independently operated convenience store chain in the southeastern U.S., today announced financial results for its fiscal fourth quarter and year ended September 24, 2009. Fourth Quarter Highlights: · Net income was $13.3 million, or $0.60 per share on a diluted basis, compared with $22.9 million, or $1.03 per share in the prior year. · EBITDA was $70.6 million, compared with $87.4 million a year ago. · Retail fuel margin per gallon was 14.0 cents, compared with 19.2 cents a year ago. Fiscal Year 2009 Highlights: · Net income was $59.1 million, or $2.65 per share, an 86.0% increase from $31.8 million, or $1.43 per share, in fiscal 2008. · EBITDA was $280.2 million, up 13.3% from $247.2 million in fiscal 2008. · Retail fuel margin per gallon was 15.0 cents, compared with 12.4 cents a year ago. · Net cash provided by operating activities was $169.4 million, up 7.6% from $157.5 million in fiscal 2008. Executive Vice President and Chief Financial Officer Frank G. Paci said, “Our fourth quarter results were strong but below a year ago, primarily due to an abnormally favorable gasoline market in the fourth quarter of last year.While we faced significant headwinds from a soft economic environment and increased tobacco taxes, an above-average gas margin and continued tight expense controls enabled us to report sharply higher earnings for the year.” 1 Merchandise revenues for the fourth quarter increased 3.8% overall and 1.6% on a comparable store basis from last year’s fourth quarter.The merchandise gross margin was 34.0%, compared with 34.7% a year ago, primarily reflecting increased taxes on cigarettes and other tobacco products.Total merchandise gross profit for the quarter was $152.5 million, up 1.9% from the corresponding period a year ago. For the full year, merchandise revenues totaled approximately $1.66 billion, up 1.4% overall and unchanged on a comparable store basis.The merchandise gross margin for the year was 35.4%, compared with 36.4% in fiscal 2008.Total merchandise gross profit for fiscal 2009 was $587.1 million, down 1.4% from the prior year. Retail gasoline gallons sold in the fourth quarter were up 4.6% overall and 1.4% on a comparable store basis.Retail gasoline revenues for the fourth quarter were down 33.3%, reflecting a 36.3% drop in the average retail price per gallon, from $3.85 to $2.45.Total gasoline gross profit for the quarter was $78.0 million, down 23.8% from a year ago. For the full year, retail gasoline gallons sold were approximately 2.08 billion, down 1.2% overall and down 3.3% in comparable stores.Gasoline gross profit for fiscal 2009 totaled $313.7 million, up 19.3% from the prior year. Total store operating and general and administrative (G&A) expenses for the quarter were $160.0 million, down 3.0% from a year ago.For the full year, store operating and G&A expenses totaled $620.9 million, up 1.4% from fiscal 2008. The Company believes its liquidity position remains excellent, with $169.9 million in cash on hand and approximately $142.0 million in available capacity under its revolving credit facilities as of September 24, 2009. President and Chief Executive Officer Terrance M. Marks commented, “Reflecting on 2009 performance and looking ahead to 2010, it is clear that economic conditions have created a more value-conscious consumer mindset. Despite the challenging environment we are confident that our convenient locations combined with a more intense and disciplined focus on meeting our customers' needs will enable us to generate profitable growth and superior financial returns over the long term.We are focused on three significant performance improvement opportunities.We will invest in our information systems to build the business intelligence capability required to maximize productivity across the enterprise. Second, we will improve the appeal of our stores by offering a more extensive array of on-the-go meal solutions, and third we will evaluate growth opportunities with a more disciplined focus on shareholder value creation over the longer term.” 2 Fiscal 2010 Outlook The Company announced the following initial guidance ranges for its expected performance (excluding potential acquisitions) in fiscal 2010, which is a 53-week fiscal year: Year Ending September 30, 2010 Low High Merchandise Sales ($B) $ $ Retail Fuel Gallons (B) Merchandise Gross Margin % % Retail Fuel Margin per Gallon $ $ Total OSG&A ($M) $ $ Depreciation & Amortization ($M) $ $ Interest Expense ($M)1 $
